Exhibit 10.9

JACOBS ENGINEERING GROUP INC.
1989 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated — effective January 22, 2009)
 
1.
Purposes of the Plan.

This Employee Stock Purchase Plan (the “Plan”) is intended to encourage stock
ownership by employees of Jacobs Engineering Group Inc. (the “Company”) and
certain subsidiaries of the Company. The Plan is intended to qualify as an
employee stock purchase plan under Section 423 of the Internal Revenue Code (the
“Code”).
 
2.
Administration.

The Plan shall be administered by a committee (the “Committee”) appointed by the
Board of Directors of the Company (the “Board”) from among its members and shall
be comprised of not less than three (3) members of the Board. Unless and until
its members are not qualified to serve on the Committee pursuant to the
provisions of the Plan, the Human Resource & Compensation Committee of the Board
shall function as the Committee. Members of the Committee shall be members of
the Board who are not eligible to participate under the Plan or any other plan
of the Company or its affiliates authorizing discretionary grants or awards of
stock, stock options or stock appreciation rights and who have not been eligible
to so participate for at least one (1) year prior to service as an administrator
of the Plan. Eligibility requirements for members of the Committee shall comply
with Rule 16b-3 promulgated pursuant to the Securities Exchange Act of 1934, as
amended (the “1934 Act”) or any successor rule or regulation. No person, other
than members of the Committee, shall have any discretion concerning decisions
regarding the Plan except as otherwise provided in this Plan. The Committee is
authorized to construe and interpret the Plan, to define the terms used herein,
to prescribe, amend and rescind rules and regulations for the administration of
the Plan, and to take any other action in connection with the administration of
the Plan and Options granted hereunder that it deems proper.
 
3.
Grant of Options.

(a)
The Company shall grant to all Eligible Employees Options (“Options”) to
purchase Common Stock of the Company (“Shares”) in accordance with this Plan.
All employees granted Options under the Plan shall have the same rights and
privileges.

(b)
The Options granted under this Plan shall be granted effective only on the first
day of a six month election period referred to in Paragraph 5 of the Plan
(“Election Period”). No Option shall be treated as granted prior to the first
day of such Election Period.



(a)
The employees eligible to receive Options under the Plan (“Eligible Employee”)
shall be all employees of the Company and all corporations that now are or
hereafter become domestic United States subsidiary corporations (as defined in
Section 424(f) of the Code) and all employees of any foreign subsidiary
corporation designated from time to time by the Board of Directors. The Board of
Directors of the Company may change the designation of the subsidiaries
participating in the Plan (“participating subsidiaries”) at any time.

(b)
However, the following employees shall not be Eligible Employees under the Plan:

(b)
Employees who normally work fewer than 20 hours per week;

(c)
Employees who normally work five or fewer months during the fiscal year of the
Company;

(d)
Employees who have completed less than one year of employment by the Company or
a participating subsidiary of the Company; and

(e)
Employees who are not actively employed by the Company at the beginning of a six
month Election Period, including employees who are on disability leave or leave
of absence.

(b)
Employees of participating subsidiaries that have become subsidiaries by reason
of having been acquired by the Company or a subsidiary and companies that have
been merged with the Company or a subsidiary shall, in the discretion of the
Committee, receive credit for the time they have worked for such acquired or
merged company.

(c)
Any employee who would own more than five percent of the Common Stock in the
Company immediately after an Option under this Plan is granted shall also be
excluded from eligibility. Stock that the employee may purchase under all
outstanding stock options granted to him or her by the Company shall be treated
as stock owned by the employee for such purposes, even though the option is not
presently exercisable.

5.
Exercise of Option





--------------------------------------------------------------------------------

Exhibit 10.9

(a)
An Eligible Employee may exercise his or her Option to acquire Common Stock by
completing a Payroll Deduction Authorization Form in such form as approved from
time to time by the Committee. The election to exercise the Option shall be
effective for six-month Election Periods commencing January 1, 2006. The
Election Periods shall be from January 1 to June 30 and from July 1 to
December 31. There will be a short four-month Election Period from March 1, 2005
to June 30, 2005. There will be a short three-month Election Period from July 1,
2005 to September 30, 2005. There will be a short three-month Election Period
from October 1, 2005 to December 31, 2005. An eligible Employee’s election to
participate in the Plan shall be irrevocable during each Election Period.

(b)
Eligible Employees who have elected to exercise their Options for any Election
Period are sometimes referred to as “Participants” in this Plan.

(c)
In no event may an Option be exercised later than the period of time specified
in Section 423(b)(7)(B) of the Code. Except as otherwise provided in Paragraphs
6 and 12, an Option shall be treated as exercised on the day the Company sells
and Participants purchase the related option Shares.

6.
Payment of Purchase Price.

(a)
Each Participant shall pay for the stock subject to his or her option with
after-tax salary reduction contributions. The Company shall reduce each
Participant’s salary or wages by any whole percentage from 2% to 15% of basic
compensation. A Participant’s basic compensation shall include only regular
fixed basic compensation, and shall not include any bonus, overtime payment,
contribution to an employee benefit plan or other similar payment or
contribution.

(b)
Each Participant shall specify the amount of salary reduction on a Payroll
Deduction Authorization Form to be furnished by the Company. The salary
reduction contributions shall continue throughout the six month Election Period.

(b)
The Company shall begin salary reductions during the pay periods as close as
practical to the first day of each Election Period, and shall cease such
reductions during the pay periods as close as practical to the last day of each
Election Period.

(c)
The Company shall sell and Participants shall purchase the option Shares on such
dates as determined from time to time by the Committee. The Company shall then
issue Common Stock to Participants who exercised their Options, at the prices
specified in Paragraph 8 of this Plan. The number of Shares purchased shall be
based on the aggregate amount of salary reduction contributions during each
Election Period, less any amounts previously used by the Participant during the
same Election Period for the purchase of Shares. No interest shall accrue on the
salary reduction contributions.

7.
Fractional Shares.

The Company shall not issue or transfer fractional Shares under the Plan. In the
event that the amount of salary reduction contributions of any employee is not
exactly equal to the purchase price for a whole number of Shares, then any
excess amount shall be used to purchase additional Shares during the next
purchase period or refunded to the employee without interest if the employee,
for any reason, ceases participation in the Plan.
 
8.
Purchase Price.

(a)
The purchase price for the Shares shall be 95% of the fair market value of the
Shares on the date of purchase (effective for all purchases on or after
October 1, 2005).

(b)
The fair market value for such purposes shall be the closing price of the Shares
on the composite transactions report of the national securities exchange on
which the Shares are then listed for the day on which the value is to be
determined. If such date is a Saturday, Sunday, legal holiday or other date on
which such exchange is closed, then the fair market value shall be determined as
the closing price on the first immediately preceding trading date.

9.
Stock Subject to the Plan.

The total number of Shares of Common Stock authorized to be issued under this
Plan is 26,627,108 Shares, subject to adjustment as provided in Paragraph 17.
These Shares may be authorized but unissued Shares, or issued Shares which have
been reacquired by the Company from any person.
10.
Maximum Amount of Option Stock.

(a)
The maximum fair market value of Shares that an employee may accrue the right to
purchase under the Plan and any other employee stock purchase plan of the
Company or any subsidiary in any calendar year may not exceed $25,000 or such
greater amount as Section 423(b)(8)(B) of the Code, or any successor section,
may hereafter allow. The fair market value of the Shares for such purposes shall
be determined on the first day of each six month Election Period.

(b)
The maximum number of Shares that a Participant may purchase during any
six-month Election Period is 2,400 shares. The maximum number of Shares that a
Participant may purchase at the end of each month within any such six-month





--------------------------------------------------------------------------------

Exhibit 10.9

Election Period is 400 shares. Subject to the limitation contained in the first
paragraph of this Paragraph 10, any excess withholdings resulting from this
limitation shall be used to buy Common Stock during the next purchase period or
refunded to the employee without interest in the event that the employee, for
any reason, ceases participation in the Plan.
11.
Restrictions on Transferability.

A Participant may not transfer an Option other than by will or the laws of
descent and distribution. Only the Participant may exercise an Option during his
or her lifetime.
 
12.
Termination of Employment.

In the event that a Participant ceases to be employed by the Company or a
participating subsidiary for any reason, including death, disability, retirement
or voluntary or involuntary termination, then the Participant’s rights under the
Plan shall terminate. Except as provided in Paragraph 13, below, the Company
shall refund to the Participant without interest the salary reduction
contributions made by the Participant during the Election Period in which
termination occurs.
 
13.
Designation of Beneficiary.

(a)
A Participant may file, in a manner prescribed by the Committee, a written
designation of a beneficiary who is to receive any Shares or cash under this
Plan in the event of such Participant’s death. If a Participant’s death occurs
subsequent to the end of an Election Period but prior to the delivery to him or
her of any Shares deliverable under the terms of this Plan, and after the
Committee has received notice of the death of the Participant, such Shares and
any remaining balance of cash shall be delivered to such beneficiary (or such
other person as set forth in Section 13 (b)) as soon as administratively
practicable after the Company receives notice of such Participant’s death and
the Participant’s Option shall terminate. If a Participant’s death occurs at any
other time, the balance of such Participant’s contributions shall be paid to
such beneficiary (or such other person as set forth in Section 13(b)) in cash as
soon as administratively practicable after the Company receives notice of such
Participant’s death and such Participant’s Option shall terminate. If a
Participant is married and the designated beneficiary is not his or her spouse,
spousal consent shall be required for such designation to be effective.

(b)
Beneficiary designations may be changed by the Participant (and his or her
spouse, if required) at any time on forms provided and in the manner prescribed
by the Committee. If a Participant dies with no validly designated beneficiary
under this Plan who is living at the time of such Participant’s death, then the
Participant’s surviving spouse, if any, shall be deemed to be the beneficiary.
If a Participant dies without a surviving spouse and with no validly designated
beneficiary under this Plan who is living at the time of such Participant’s
death, the Company shall deliver all Shares and/or cash payable pursuant to the
terms hereof to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed, the Company, in its
discretion, may deliver such Shares and/or cash to any one or more dependents or
relatives of the Participant, or if no dependent or relative is known to the
Company, then to such other person as the Committee deems appropriate.

 
14.
Rights as a Stockholder.

No Participant shall have any rights as a stockholder as to Shares being
purchased during any six month Election Period until the Common Stock has
actually been purchased by and issued to the Participant. No adjustment shall be
made or additional amount paid as a result of dividends or other rights for
which the record date is prior to the date of such issuance.
 
15.
Listing, Registration and Qualification of Shares.

The issuance of Shares under this Plan shall be subject to applicable securities
and other laws, including listing of the Shares on all stock exchanges on which
the Shares may be, from time to time, listed and the registration of the Shares
and Options under the Securities Act of 1933.
 




--------------------------------------------------------------------------------

Exhibit 10.9

16.
Term of the Plan.

The term of the Plan shall be for a period commencing on March 1, 1989 and
ending on January 22, 2019.
 
17.
Amendments.

(a)
The Board may terminate the Plan, in whole or in part, may suspend the Plan, in
whole or in part, from time to time and may amend the Plan from time to time,
including the adoption of amendments deemed necessary or desirable to qualify
the Plan under the laws of various countries (including tax laws) and under
rules and regulations promulgated by the Securities and Exchange Commission (the
“SEC”) with respect to employees who are subject to the provisions of Section 16
of the 1934 Act, or to correct any defect or supply an omission or reconcile any
inconsistency in the Plan or in any Option granted thereunder, without the
approval of the stockholders of the Company; provided, however, that no action
shall be taken without the approval of the stockholders of the Company where
such approval is required under Section 423 of the Code or other applicable laws
or regulations, including the rules and regulations of any applicable securities
exchange, or to withdraw administration from the Committee, or permit any person
while a member of the Committee to be eligible to receive, other than pursuant
to a non-discretionary formula plan, a grant or award of a stock option, a stock
appreciation right or other equity security of the Company. Without limiting the
foregoing, the Committee may make amendments or adopt rules and procedures
applicable or inapplicable only to Participants who are subject to Section 16 of
the 1934 Act.

(b)
No amendment or termination or modification of the Plan shall in any manner
affect any Option theretofore granted without the consent of the optionee,
except that the Committee may amend or modify the Plan in a manner that does
affect Options theretofore granted upon a finding by the Committee that such
amendment or modification is in the best interest of holders of outstanding
Options affected thereby.

(c)
This Plan is intended to comply with all applicable requirements of Rule 16b-3
or its successors under the 1934 Act, insofar as participants subject to
Section 16 of that Act are concerned. To the extent any provision of the Plan
does not so comply, and cannot for any reason be amended by the Board, the
provision shall, to the extent permitted by law and deemed advisable by the
Committee, be deemed null and void with respect to such participants.

18.
Adjustments for Changes in Common Stock.

(a)
In the event of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization or other similar event, the Board shall make
appropriate and proportionate adjustments, including the substitution and
issuance of securities of any successor corporation for the Shares of the
Company to be issued under the Plan, to the maximum number of Shares subject to
the Plan the maximum number of Shares a Participant may purchase during any
six-month Election Period and the maximum number of Shares that a Participant
may purchase at the end of each month within any such six-month Election Period;
and the price per share subject to outstanding Options.

(b)
If the Company is acquired by merger or sale of all or substantially all of the
Company’s assets or outstanding voting stock, then all outstanding Options under
the Plan will automatically be exercised immediately prior to the effective date
of such acquisition. The exercise price in such event shall be equal to 95% of
the lower of (i) the fair market value per share of the Common Stock on the
first day of the purchase period in which such acquisition occurs or (ii) the
fair market value per share of the Common Stock immediately prior to the
effective date of such acquisition.

19.
Miscellaneous.

This Plan is subject to all of the requirements of Section 423 of the Code and
the regulations thereunder.
This Plan shall not confer any right on an employee to continue in the
employment of the Company or any subsidiary or division of the Company.
The Company shall not be obligated to issue any Shares under the Plan unless and
until there has been compliance with such laws and regulations as the Company
deems applicable.


